Order of factfinding and disposition, Family Court, New York County (Jody Adams, J.), entered on or about December 14, 2000, which, to the extent appealed from as limited by the brief, determined, in child protective proceedings pursuant to Family Court Act article 10, that respondent Victor T., a person legally responsible for the welfare of the subject children, had neglected said children, unanimously affirmed, without costs.
Respondent’s neglect of the subject children was established by evidence showing that he stored heroin, which he intended to sell, in the family home and thus failed to exercise “a minimum degree of care” in his assumed role as a parental figure to properly supervise the children and act as their guardian (see Family Ct Act § 1012 [f] [i]; Matter of Joey T., 185 AD2d 851 [1992]). Evidence at the fact-finding hearing established that *591respondent had hidden bundles of heroin in the children’s hamper; that he packaged narcotics in the presence of one of the children, age nine; that he sold drugs from the family home to strangers; and that his drug-related activities in the home had led to his conviction of criminal possession of a controlled substance in the third degree. Respondent’s conduct, placing the children in near proximity to accessible narcotics and to the very dangerous activity of narcotics trafficking, posed an imminent danger to the children’s physical, mental and emotional well-being. Concur — Nardelli, J.P., Mazzarelli, Andrias, Marlow and Gonzalez, JJ.